Case 1:18-cV-06232-LAP Document 14 Filed 01/04/19 Page 1 of 2

LEW|S 81 L|N LLC

Brett E. Lewis §
oavia e. ran §

 
 
 
   

 

 

';,:'
'§31 Prospeet Sn~ear, euite soot

1
i

__~' Brook;yn, NY 11201

 

Te|: (718) 243-9323
Fax: (718) 243-9326

Roberto Ledesma
austin Mercer

Lauren Va||i
www.if_awco.com

Writer's emai|: David@iLawco.com

January 2, 20l9

Via ECF

Hon. I,,oretta A. Presl<a

United States District Judge
Southern District of New York
500 Pearl Street, Roorn 2220
NeW York, NY 10007

Dr. Muhammad Mirza et al. v. Does et al.,
Civil Action No. l:lS-cv-06232»LAP

Dear Judge Presl<a:

§ Further to my letter to the Court of October 6, 2018 (ECF Doc. ll) and pursuant to my
phone call With l\/lax from Your Honor’s chambers today, l Write to update the Court on the
current status of plaintiffs’ attempts to identify and serve the defendants

As Your Honor recalls, Plaintiffs brought this action on July 10, 2018 against “John Doe”
Defendants for defamation and tortious interference stemming from certain anonymous and
defamatory reviews posted on the Website Yelp.com (“Yelp”). In August, pursuant to the
Court’s order (ECF Doc. 8), our firm issued a subpoena to Yelp seeking information to enable us
to identify and serve the John Doe defendants After a prolonged period of negotiating With
Yelp and narrowing tile scope of plaintiffs’ requests, the undersigned and Yelp’s counsel have
just this Weel< agreed to the content of the information to be supplied by Yelp, and the amount of
Yelp’s reimbursement for its Worl<. We expect Yelp to supply the requested information Witliin
the next few days. Upon receiving Yelp’s production, We hope to be able to identify some or all
of the John Does, amend the complaint, and serve the defendants Accordingly, pursuant to
F ederal Rules of Civil Procedure 4(rn), We ask the Court for an additional 30 days from today »`;

 

Case 1:18-cV-06232-LAP Document 14 Filed 01/04/19 Page 2 of 2

LEWls a LiN LLC

(i. e., until February 1,2019) to identify and serve the defendants This is plaintiffs’ second
\

rprpm~c\t nf` this rmi-nw1

Respectfully submitted

__H,_‘_._--

We thank the Court for its consideration

eale Wf §§,,\\ o _______

stay n.r,t.a»,i.)..i,..; #J¢:i.z.i,>;i..+.wa. dishde DavidD Lin

//@%7

 

 

 

